Citation Nr: 0118800	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  00-006 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
failed back syndrome status post laminectomy and diskectomy 
at L3-L4 and L4-L5.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from July 1986 to July 
1990.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Denver, Colorado.


REMAND

In a September 1997 rating decision, service connection was 
granted for failed back syndrome, status post laminectomy and 
diskectomy.  A 40 percent disability rating was assigned 
effective February 1, 1994 under Diagnostic Code 5293, for 
intervertebral disc syndrome.  The October 1999 rating on 
appeal confirmed and continued the 40 percent rating for the 
low back disorder.  A 40 percent evaluation is the maximum 
rating under Diagnostic Code 5292 for limitation of motion of 
the lumbar spine as well as the maximum rating under 
Diagnostic Code 5295, for lumbar sprain.    

If a disability is rated under a code based on limitation of 
motion, 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  An additional 
evaluation for functional loss due to pain is not authorized 
when the veteran is receiving the maximum evaluation under 
the pertinent diagnostic code. See Johnston v. Brown, 10 Vet. 
App. 80 (1997).  However, the provisions of 38 C.F.R. §§ 4.40 
and 4.45 must be considered when the veteran is receiving 
less than the maximum schedular rating under Diagnostic Code 
5293, but receiving at or more than the maximum schedular 
rating under another diagnostic code pertaining to limitation 
of motion.  VAOPGCPREC 36-97 (December 12, 1997).

The most recent VA examination of May 2000 was not sufficient 
to evaluate the veteran's spinal disability, in view of the 
above-described Deluca requirements elaborated upon by 
VAOPGCPREC 36-97.  This examination failed to address the 
veteran's lumbar spine disability with consideration of the 
extent, if any, of fatigue, weakness, functional impairment, 
impaired coordination or pain in the lumbar spine, from the 
service-connected disability, due to repeated use or flare-
ups.  Moreover, in light of the criteria for a higher 
evaluation under DC 5293 requiring evidence of persistent 
sciatic neuropathy, this examination did not adequately 
examine for neurological evidence of such neuropathy. 

Furthermore, VA treatment records from Grand Junction VA 
Medical Center dated in November 1997 reveal evidence of an 
exacerbation of symptoms and in one of the November 1997 
progress notes it was mentioned that the veteran would be 
scheduled for an orthopedic appointment in December 2000.  An 
attempt should be made to obtain any additional records from 
that VA facility and any additional records identified by the 
appellant, which have not been previously secured.


In light of the above, this case is REMANDED to the RO for 
the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

3.  The RO should attempt to obtain any 
additional records from the Grand Junction 
VA Medical Center including the record 
from the orthopedic appointment scheduled 
for December 2000.  The RO should inform 
the appellant of any records it is 
unsuccessful in obtaining as provided 
under Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified 
at 38 U.S.C. § 5103A (b)(2)).

4.  The veteran should then be afforded a 
comprehensive VA examination by a medical 
doctor (MD), to include orthopedic and 
neurological examinations if feasible, to 
determine the current manifestations and 
severity of his low back disorder.  The 
claims folder and a separate copy of this 
remand should be made available to the 
examiner, the receipt of which should be 
acknowledged in the examination report.  
Any indicated studies must be performed.  
The veteran's history, current 
complaints, and examination findings 
should be noted in detail. 

The examiner should report active and 
passive ranges of motion of the lumbar 
spine, indicating at what point, if any, 
in degrees of motion, the veteran 
experiences painful motion.  The examiner 
should also render an opinion on the 
extent, if any, of any fatigue, weakness, 
functional impairment, impaired 
coordination or pain in the lumbar spine, 
from the service-connected disability, 
due to repeated use or flare-ups, and 
should portray these factors in terms of 
any additional loss in range of motion.

The examiner should comment on whether 
the veteran does or does not have 
symptoms that are compatible with sciatic 
neuropathy, characteristic pain, 
demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings 
appropriate to site of diseased disc, 
and, if so, the frequency and duration of 
episodes of symptoms.  

A comprehensive report that addresses the 
aforementioned should be provided and 
associated with the claims folder.

4.  The RO should then review the record 
to ensure that the Board's requirements 
have been met to the extent possible.  
See Stegall v. West, 11 Vet. App. 268, 
271 (1998).  The RO should undertake any 
development deemed appropriate in 
addition to that specified above.

5.  The RO should then readjudicate this 
claim with consideration of all 
applicable law and regulations, including 
38 C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 4.45 
(2000); VAOPGCPREC 36-97 (December 12, 
1997); and DeLuca v. Brown, 8 Vet. App. 
202 (1995), as applicable.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The case should then be returned to the Board for further 
appellate consideration.  No action is required of the 
appellant until he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


